UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7543


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALPHELIOUS ANTOINE ROOKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:99-cr-00312-RLW-2)


Submitted:    October 15, 2008              Decided:   October 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphelious Antoine Rooks, Appellant Pro Se. David John Novak,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alphelious Antoine Rooks appeals the district court’s

order denying his 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp.

2008)   motion.     We   have    reviewed   the    record   and   find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          United States v. Rooks, No. 3:99-cr-

00312-RLW-2 (E.D. Va. July 17, 2008).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                     2